 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-MC-00029-EPG

12                                Plaintiff,            ORDER ON STIPULATED MOTION FOR
                                                        EXTENSION OF TIME TO FILE COMPLAINT
13                          v.                          FOR FORFEITURE AND/OR OBTAIN
14   APPROXIMATELY 30 FIREARMS,                         INDICTMENT ALLEGING FORFEITURE

15                                Defendant.            (ECF No. 13)

16

17          The Court has reviewed the stipulated motion for extension of time to file a complaint for
18 forfeiture and/or obtain an indictment alleging forfeiture (ECF No. 13), and finds that the parties have

19 shown good cause for such an extension. Accordingly,

20          IT IS ORDERED that the date by which the United States is required to file a complaint for
21 forfeiture against the property and/or obtain an indictment or information alleging that the property is

22 subject to forfeiture is hereby extended to February 7, 2020.

23
     IT IS SO ORDERED.
24

25      Dated:     August 14, 2019                            /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

                                                         1
30
